Citation Nr: 1025564	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to January 
1970 and November 1983 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for actinic keratosis.  The Veteran timely appealed 
that rating decision to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was afforded a VA examination in June 2006.  He 
reported being stationed in Thailand, Hawaii, and also had 
temporary duty to the Republic of Vietnam.  He asserted that his 
skin condition was due to the heat, humidity and sun exposure 
while assigned to these places.  The Veteran stated that he was a 
personnel clerk during service.  In that examination, the VA 
examiner opined that the Veteran's actinic keratosis was 
premalignant and caused by sun exposure.  He stated that he could 
not state without resorting to speculation whether the skin 
disorder was due to sun exposure during service, prior to 
service, or after service.  

The Board notes that the specifics of the Veteran's pre-service, 
post-service and in-service sun exposure was not discussed in the 
opinion.  Accordingly, the Board finds that another examination 
is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) (a VA examination must be based on an accurate 
factual premise).

The Board also notes that the Veteran's service personnel records 
are not associated with the claims file.  As such records might 
be relevant to the Veteran's claim, particularly as to the nature 
of the Veteran's job during military service, those records 
should also be obtained.  See 38 C.F.R. § 3.159(c) (2009).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel 
records.  If those records are unavailable 
and further attempt to obtain those records 
would be futile, such should be noted in the 
claims file and the Veteran should be so 
informed.

2.  Following the above development is 
completed to the extent possible, schedule 
the Veteran for a VA skin disease with a 
physician in order to determine the nature of 
the Veteran's skin condition and whether it 
is related to military service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

During the examination, the VA examiner 
should ask the Veteran specifically as to his 
pre-service, post-service and in-service sun 
exposure.  The VA examiner should also ask 
the Veteran the nature and circumstances of 
any job or other activities that occurred 
during those periods, particularly as it 
relates to sun exposure, to include how many 
hours per day the Veteran worked outdoors and 
over how long a span of time.

Following a claims file review and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any skin 
disease found, to include actinic keratosis.  
The examiner must opine as to whether any 
diagnosed skin disease is the result of 
military service, to include any sun exposure 
therein.  

A rationale must be provided for any opinion 
rendered.  If the examiner opines that the 
above question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so (why 
is the causation unknowable?), must be 
provided.

3.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the claim for 
service connection for actinic keratosis.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and be given the opportunity to 
respond thereto before the case is returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


